Name: COMMISSION REGULATION (EC) No 247/96 of 9 February 1996 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: trade policy;  Africa;  cooperation policy;  Asia and Oceania;  beverages and sugar
 Date Published: nan

 No L 32/6 TEN Official Journal of the European Communities 10 . 2. 96 COMMISSION REGULATION (EC) No 247/96 of 9 February 1996 on the supply of white sugar as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 876 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 H ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 5 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 10 . 2 . 96 I EN I Official Journal of the European Communities No L 32/7 ANNEX I LOT A 1 . Operation No ('): see Annex II 2. Programme : 1995 3. Recipient (2) : Euronaid, PO 12, NL-2501 CA Den Haag (tel.: (31-70) 33 05 757 ; telefax : (31-70)36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient ( l3) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (^ (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (V.A(1 )) 8 . Total quantity : 90 tonnes 9. Number of lots : 1 (see Annex II) 10 . Packaging and marking (6) (9)(n ) : see OJ No C 114, 29 . 4. 1991 , p. 1 (V.A(2) and V.A(3)) Language to be used for the marking : see Annex II 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 , OJ No L 177, 1.7. 1981 , p. 4 as follows :  A or B sugar (points (a) and (b)) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 18 . 3  7. 4. 1996 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 26. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 3 . 1996 (b) period for making the goods available at the port of shipment : 1  21 . 4. 1996 (c) deadline for the supply :  22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex : 25670 AGREC B ; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4) : periodic refund applicable to white sugar on 29. 1 . 1996, fixed by Commission Regulation (EC) No 103/96 (OJ No L 19, 25. 1 . 1996, p. 2) No L 32/8 EN Official Journal of the European Communities 10 . 2. 96 LOTS B and C 1 . Operation No (') : see Annex II 2 . Programme : 1995 3. Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39-6) 57 971 ; telex : 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) F) (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (VJ\( 1 )) 8 . Total quantity : 1 350 tonnes 9. Number of lots : 2 (see Annex II) 10 . Packaging and marking (6) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (VA(2) and V_A(3)); B : in 20-feet containers ; lot C : in bags Language to be used for the marking : see Annex II 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 . 3  14. 4. 1996 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 3 . 1996 (b) period for making the goods available at the port of shipment : 8  28 . 4. 1996 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex 25670 AGREC B ; fax : (32-2) 296 70 03 / 296 70 04) 25 . Refund payable on request by the successful tenderer (4) : periodic refund applicable to white sugar on 29 . 1 . 1996, fixed by Commission Regulation (EC) No 103/96 (OJ No L 19, 25. 1 . 1996, p. 2) 10 . 2 . 96 I EN I Official Journal of the European Communities No L 32/9 LOTS D and E 1 . Operation No ('): 408/95 (D) ; 409/95 (E) 2 . Programme : 1995 3. Recipient (2) : UNRWA, Supply division , Amman Office, PO Box 140157. Amman  Jordan (telex : 21 170 UNRWA J.C : fax : (962-6) 86 41 27) 4. Representative of the recipient :  D : Amman : UNRWA Field Supply and Transport Officer, PO Box 484, Amman , Jordan (tel . : (962-6) 74 19 14  77 22 26 ; telex : 23402 UNRWA JFO JO ; fax : (962-6) 74 63 61 )  E : Ashdod : GAZA c/o Field Supply and Transport Officer. West Bank  West Bank, PO Box 19149, Jerusalem (tel .: (972-2) 89 05 55 ; telex : 26194 UNRWA IL : fax (972-2) 81 65 64) 5. Place or country of destination (*) : D : Jordan ; E : Israel 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) 0 (8) : See OJ No C 114, 29. 4. 1991 , p. 1 (VA(1 )) 8 . Total quantity : 236 tonnes 9. Number of lots : 2 (D : 106 t ; E : 130 t) 10 . Packaging and marking (6)(9)(12) : See OJ No C 114, 29 . 4. 1991 , p. 1 (VA(2) and VA (3)) Markings in English Supplementary markings : 'NOT FOR SALE' 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) 1 2. Stage of supply : D : free at destination E : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : E : Ashdod 1 6. Address of the warehouse and, if appropriate, port of landing : UNRWA warehouse in Amman 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3 . 1996 18 . Deadline for the supply : D : 28 . 4 . 1996 ; E : 21 . 4. 1996 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 3 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  14. 4. 1996 (c) deadline for the supply : D : 12. 5. 1996 ; E : 5 . 5. 1996 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex : 25670 AGREC B ; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4) : periodic refund applicable to white sugar on 29. 1 . 1996 fixed by Commission Regulation (EC) No 103/96 (OJ No L 19, 25. 1 . 1996, p. 2) No L 32/ 10 lENl Official Journal of the European Communities 10 . 2. 96 LOT F 1 . Operation No (') : 459/95 2. Programme : 1995 3 . Recipient (2) : CICR, 19 avenue de la Paix, CH-1202 GenÃ ¨ve (tel . : (41-22)734 60 01 ; telex : 22269 CICR CH) 4. Representative of the recipient : ICRC Tbilisi, Dutu Megreli Road 1 , 380003 Tbilisi (tel.: (78832) 93551 1 ; fax : (78832) 935520) 5. Place or country of destination (*) : Georgia 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) f) (8) : See OJ No C 114, 29 . 4. 1991 , p. 1 (VA(1 )) 8 . Total quantity : 200 tonnes 9. Number of lots : 1 1 0 . Packaging and marking (6) (9) ( 10) : See OJ No C 114, 29 . 4 . 1991 , p. 1 (VA(2) and V.A.(3)) Markings in English 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3 . 1996 18 . Deadline for the supply : 28 . 4. 1996 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 11 . 3 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  14. 4. 1996 (c) deadline for the supply : 12. 5. 1996 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Attn. Mr T. Vestergaard, Batiment Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex 25670 AGREC B ; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4) : periodic refund applicable to white sugar on 29 . 1 . 1996, fixed by Commission Regulation (EC) No 103/96 (OJ No L 19, 25. 1 . 1996, p. 2) 10 . 2. 96 EN Official Journal of the European Communities No L 32/11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12 . 12. 1995, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. f) The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) is binding for determination of the sugar category. (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate . (9) Notwithstanding OJ No C 114, point V.A(3)(c) is replaced by the following : 'the words "European Community"'. (10) The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm ; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns . The pallet shall be covered with a wooden structure to allow stacking. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 1 5 mm with plastic buckles . The bags are further protected by board or wood placed between the bags and straps . (") Shipment to take place in 20-foot containers , condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), the number of which to be provided to the beneficiary's forwarder. No L 32/ 12 I EN Official Journal of the European Communities 10 . 2 . 96 ( 12) Shipment to take place in 20-foot containers : Lot E : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard . Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each , net. ( 13) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. 10 . 2. 96 EN Official Journal of the European Communities No L 32/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Total kvantitet (ton) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton) ¢ AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Toimi N:o Aktion nr PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino MÃ ¤Ã ¤rÃ ¤maa BestÃ ¤mmelseland Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k A 90 36 576/95 (AI ) Madagascar FranÃ §ais 18 577/95 (A2) Madagascar FranÃ §ais 36 578/95 (A3) Madagascar FranÃ §ais B 850 450 404/95 (B1 ) Rwanda FranÃ §ais 400 405/95 (B2) Rwanda FranÃ §ais C 500 608/95 Iraq English